Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Moscovitz US 2002/006667 in view of Lantos et al. US 2007/0102306, does not disclose or reasonably suggest a cap secured within the open upper end of the container, a plastic film secured to a rim at an upper end of a sidewall and to a column, and a column extending from a separable region of a base defined by a line of weakness.  Moscovitz discloses a device 10 having internal threads 15 for mating with external threads of a container and that the device is secured to the exterior of the container via external threads and does not disclose any portion of the device 10 being arranged within the container.  Furthermore, Moscovitz discloses a piston 13 arrange between a seal 22 and a first opening of the housing wherein the piston is secured to an internally threaded portion of the first opening.  The seal is not secured to a rim at an upper end of the sidewall but is instead arranged inside of the housing.  Additionally, Lantos does not disclose a column extending from a separable region of a base and rather discloses ram 118 extending from the reservoir top member rather than form the base/skirt portion having the lines of weakness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.